Citation Nr: 1145315	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before a Decision Review Officer in January 2009, and a transcript of this hearing is of record.  

In March 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA treatment records.  The action specified in the March 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left knee disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran is seeking entitlement to service connection for a left knee disability.  The Veteran asserted in his original April 2004 claim that he injured his left knee in a fall in service and was separated from service due to this disability.  He testified before a decision review officer in January 2009 that he was told at the time of his injury that he had degenerative joint disease and was placed on restricted duty because of his injury.  He has further asserted that after separation for service in 1975, he was treated for this condition by VA.  

The Veteran's service treatment records are negative for any complaints of or treatment for a left knee injury.  There is no documentation in either the Veteran's service treatment records or service personnel records that he was placed on restricted duty due to an injury or that he was evaluated by a medical board to determine his fitness for service.  A medical examination performed in September 1975 at separation from service found no abnormalities of the knee and on a Report of Medical History, completed at the same time by the Veteran, he denied having any knee problems, providing factual evidence against his own claim.  

The Board also notes that the Veteran's service personnel records show that he was discharged because of a "lack of motivation, poor attitude, and uncooperative behavior."  The Veteran's commanding officer determined that the Veteran's "immaturity, apathy, and failure to respond to counseling render him unacceptable as a soldier," contradicting the Veteran's April 2004 claim that he was discharged due to his knee injury, undermining the Veteran's lay statements and providing factual evidence against his credibility as a historian regarding his disability.

The earliest post-service treatment records are VA treatment records from 2002 through the present.  Although the Veteran has claimed that he received treatment from VA in 1975, no such records could be located.  The RO made a formal finding in July 2009 that any VA treatment records from the VA Medical Center in West Los Angeles from 1975 to 1980 are unavailable.  In August 2011, the RO made a formal finding that any VA treatment records from the VA Medical Center in La Jolla, California from 1975 through 2001 are unavailable.  

What VA treatment records that are available show that the Veteran currently has degenerative joint disease in both knees.  The record also shows that in 1991 (post-service), the Veteran sustained a gunshot wound to the leg that has resulted in a significant injury to the left lower extremity.  

A June 2003 Orthopedic Surgery Clinic treatment note documents that a bone scan found uptake in the left ankle and knee consistent with stress changes secondary to altered mechanics in the leg.  These degenerative changes were determined to be secondary to the gunshot wound injury to the Veteran's left leg.  

In January 2007, the Veteran's VA primary care physician, Dr. S.M., stated that "it is at least as likely as not that [the Veteran's] knee degenerative joint disease is related to his military service."  However, he provided no explanation as to why he came to this conclusion and it appears he was likely relying on the Veteran's reported medical factual history, which the Board has found to be inaccurate.   

A May 2010 VA treatment notes shows that a Dr. C.K. refused to write the Veteran a letter stating that he knee disability is due to service in the absence of any documentation showing an injury in service.  

Based on the evidence of record, the Board finds that entitlement to service connection for a left knee disability must be denied.

The Veteran's testimony that he injured his left knee in service is not corroborated by his service treatment records or service personnel records.  In fact, the service records actually provide highly probative factual evidence against this claim.  No injury to or abnormality of the left knee was noted when the Veteran was examined at separation from service and the Veteran himself did not disclose any knee problems on the Report of Medical History he completed at that time.  There is no evidence either in the Veteran's service treatment records or his service personnel records that the Veteran was ever placed on restricted duty or that he was found to be unfit for further military service due to any injury, including a left knee injury.  

While the Veteran has suggested that some of his service treatment records have been lost or were never associated with his claims folder, he has offered no evidence to substantiate this claim.  The Veteran's service treatment records contain both enlistment and separation examinations, as well as dental x-rays, an audiogram, and vaccination records.  While the available records are not extensive the Board notes that the Veteran only served two months and ten days.  The mere fact that the available service treatment records do not corroborate the Veteran's account of his in service injury is not evidence that some service treatment records are missing, particularly where available service treatment records provide evidence the contradicts the Veteran's reports of an in service knee injury.  

Based on a detailed review of the evidence, the Board finds that the service treatment records are complete. 

As fact finder, the Board is obligated to determine whether lay evidence 
is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Board 
determinations with respect to the weight and credibility of evidence are "factual 
determination[s] going to the probative value of the evidence."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Factual determinations by the Board will not be overturned unless found to be clearly erroneous.  Butts v. Brown, 5 Vet. App. 532, 534 (1993) (en banc) (holding that the Court reviews findings of fact under the "clearly erroneous" standard of review).  Credibility determinations will not be
considered clearly erroneous unless, in light of a review of the entire evidence, the Court is left "'with the definite and firm conviction that a mistake has been made.'" 
 Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395(1948)).  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d at 1336-37.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, the Board finds that the Veteran's service treatment records are complete, for the reasons discussed above.  Further, the Board finds that the nature and severity of the injury the Veteran described is the type that is likely to be recorded had it occurred.  The Veteran has at times claimed both that he was placed on restrictive duty due to his alleged in service knee injury and that this injury was sufficiently severe to preclude further military service.  The Board finds if the Veteran had been given a medical profile restricting his physical activity, a record documenting the type of activities he was restricted from, the reasons for the restrictions, and the duration of the profile would likely be prepared and would be associated with the Veteran's service treatment records.  Additionally, if the Veteran's in service injury was so severe he was no longer qualified for active military service, the Board would expect that such a finding would be made by a medical board and associated with either the Veteran's service treatment records or service personnel records.  No such finding is of record and, in fact, the records above clearly provide another narrative as to why the Veteran was discharged from service. 

The Board must find that this evidence, taken as a whole, supports a finding that the Veteran's account of his in service injury is not credible.  

The Board has also considered statements from the Veteran's mother, D.B., submitted in April 2004 and January 2009 in which she reports that the Veteran told her that he injured his knee in service, was prescribed medication, and was told he had degenerative joint disease; however, the Board finds that these statements have minimal probative value.  

First, it appears that D.B. is relying on what the Veteran told her about his alleged injury in service, an account which the Board has determined is not credible.  Secondly, as the Veteran's mother, D.B. has an obvious interest in assisting her son in obtaining VA benefits.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)  

Finally, the Board notes that in her April 2004 statement, D.B. reports that the Veteran called her and told her he injured his knee January 16, 1975.  However, according to his DD-214, the Veteran's period of active service did not begin until July 22, 1975.  Thus, either so much time has passed since the Veteran's service that D.B. can no longer accurately remember what happened or when or she is lying.  Either way, the Board gives little weight to D.B.'s statements.

Finally, the Board has considered the January 2007 statement by the Veteran's VA physician, Dr. S.M., that the Veteran's knee disability is at least as likely as not due to his military service.  However, Dr. S.M. has failed to provide any explanation for his conclusions.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, to the extent Dr. S.M. based his opinion on the Veteran's claim that he injured his knee in service, it can be accorded no weight as the Board has determined that the Veteran is not credible.  

The only other medical evidence addressing the etiology of the Veteran's knee disability is unfavorable to the Veteran's claim, with one physician refusing to write a letter in support of the Veteran's claim in the absence of any documented in service injury and another attributing the Veteran's degenerative knee changes to an altered gait secondary to a gunshot wound to the left lower extremity.  

For all the above reasons, the Board finds that the Veteran's left knee disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  Accordingly, entitlement to service connection for a left knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify is satisfied by a letter sent to the Veteran in March 2007.  This letter informed the Veteran of what evidence was required to reopen his claim and substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was also provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer in January 2009.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (emphasis added).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, as the Board has determined that the Veteran's lay evidence of an in service left knee injury is not credible, there is no other credible evidence of an injury in service, and there is actually highly probative evidence against a finding that the injury in question ever occurred in service, the Board finds that referral for a VA examination is not required.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


